Exhibit 10.1

LOGO [g93149img_1.jpg]

April 26, 2006

Richard D. Snyder

Dear Rick:

We need people who believe in the power of technology, who believe in always
looking for a better way, and who believe that customer relationships are
sacred. We need people who have energy as well as talent, values as well as
skills, caring as well as experience. Not everybody meets those standards. We
think you do.

With that in mind, we are pleased to extend to you the following offer of
temporary employment:

 

  •   Position: Interim Chief Executive Officer reporting to Gateway’s Board of
Directors with an employment start of February 8, 2006. It is understood that
Gateway will continue its search for a permanent CEO while you are in this
interim position. It is anticipated that your employment will continue until
such time as a permanent CEO is named, unless a decision is made to terminate
your employment (with or without cause) either by you or the Board of Directors.
Because of the temporary nature of this position, no severance will be payable
to you when your employment terminates.

While serving in the role of Interim Chief Executive Officer it is anticipated
that you will also continue in your role as Chairman of the Board. However, by
accepting the Interim Chief Executive Officer position and the compensation set
forth herein, you agree to forgo receiving any separate compensation to which
you would otherwise be entitled as Chairman of the Board.

 

  •   Salary: Base salary in the annualized amount of $500,000 per year, payable
in accordance with Gateway’s practices (currently bi-weekly).

 

  •   Bonus: You will not be eligible to participate in the Gateway Bonus Plan.

 

  •   Stock Option Plan: Pursuant to the enclosed Option Agreement, you will be
granted 600,000 option shares (non-qualified stock option) under the Company’s
2000 Equity Incentive Plan.

 

  •   Vacation/Sick: You will not have a set allotment of vacation time as you
must be available at any time, including those times when you are taking time
off. At Gateway, those in vice president and higher roles are expected to
respond to email, phone calls and may be required to attend meetings remotely
even while on time off. As a result, it is Gateway’s policy to not place a set
limit on the ability of those in vice president and higher roles to take time
off. However, you may be required to provide notification of your intention to
take time off and such time off must not conflict with Gateway’s business needs.
You will be awarded up to 5 sick days per year, up to a maximum accrual of 20
days. In addition, Gateway recognizes 9 paid holidays.

 

  •   Health and Medical Benefits: You are eligible on your date of hire to
participate in the following Gateway group plans, in accordance with the terms
of each respective plan: health, dental, vision, life insurance and Section 125
Flexible Spending Accounts (medical and dependent care spending accounts). You
need to enroll online within 31 days of your hire date. For additional
information about health and medical benefits, you may contact Gateway’s
Benefits Helpline at 888-225-7151.



--------------------------------------------------------------------------------

  •   401(k) Investment Plan: You will be immediately eligible to enroll in the
Retirement Savings Plan. The Company matches 50% of the first 6% of salary
deferral upon enrollment with vesting in Company match of 50% after one year of
service and 100% after two years of service. You will be automatically enrolled
at a contribution rate of 3% of your pretax eligible earnings (base salary
only). Your contributions will be invested in the Managed Income Portfolio. If
you do not wish to contribute to the Plan, you must change your contribution
rate to 0% within the first 30 calendar days or your eligibility. You may also
increase or decrease your contribution rate at any time.

This employment offer is contingent upon passing Gateway’s pre-employment
background check, verifying all information presented is true and accurate,
signing Gateway’s Non-Compete, Non-Disclosure, and Intellectual Property
agreement, completing an I-9 form, which establishes identity and employment
eligibility, signing the Consent Concerning Consumer and Investigative Consumer
Reports, as well as other documents which will be provided to you.

Rick, we believe this is a great opportunity for both you and Gateway and look
forward to working with you. Please confirm as indicated below that you wish to
join our team and return this signed letter along with an original signed copy
of the enclosed “Non-Compete, Non-Disclosure and Intellectual Property
Agreement” to Mike Tyler, General Counsel.

 

Sincerely, /s/ Michael R. Tyler Michael R. Tyler Chief Legal and Administrative
Officer

 

ACCEPTED PURSUANT TO THE TERMS SET FORTH ABOVE: /s/ Richard D. Snyder    
April 26, 2006 Richard D. Snyder     Date

This letter does not constitute either an implied or express contract of
employment. At Gateway, employment is “at-will.” This means that you can
terminate your employment at any time and for any reason and that the company
reserves the right to terminate your employment on the same basis, with or
without cause. The “at will” employment relationship cannot be changed without
the express written consent of the Company and the employee. Bonus payments are
in fact discretionary. This means that the Company, in its sole dissection with
or without notice, can discontinue the bonus program or materially change it.
You acknowledge and agree that your employment with Gateway will be “at will”
regardless of any other language or phrase in this letter to the contrary.

 

/s/ RDS     April 26, 2006 Initial     Date

 

2



--------------------------------------------------------------------------------

NON-COMPETE, NON-DISCLOSURE AND INTELLECTUAL PROPERTY AGREEMENT

This Non-Compete, Non-Disclosure and Intellectual Property Agreement
(“Agreement”) is made and entered into by and between Richard D. Snyder and
Gateway, Inc., a corporation having an office at 7565 Irvine Center Drive,
Irvine CA, including its subsidiaries (“Gateway” or “Company”).

INTRODUCTION

Gateway is in the highly competitive national and international business of
directly and indirectly, selling and marketing computers, computer related
products, peripherals providing computer related services. As such, Gateway has
developed, and continues to develop and use, commercially valuable proprietary
technical and non-technical information, processes, methods and techniques,
which are vital to the success of its business. Gateway also has developed
substantial favorable goodwill with both consumer and business customers alike.

You understand that, if employed, you will be trained in Gateway’s business
procedures and processes and may or will have access to certain confidential
information belonging to Gateway, which the Company considers to be among its
most valuable assets. You also understand that in order for Gateway to protect
its secret and confidential information and its goodwill with customers, it is
necessary for Gateway to, among other things and to the maximum extent permitted
by law, reasonably restrict your ability to compete against Gateway. In keeping
with this understanding, you acknowledge that the restrictions on your ability
to disseminate such information and compete with Gateway, as set forth more
fully herein, are necessary and proper for the protection of Gateway and, at the
same time, are fair to you.

Therefore, in consideration of your employment at Gateway you agree to the
following:

 

1. CONFIDENTIALITY: Except as expressly directed by Gateway and in the
performance of your duties at Gateway, you will not directly or indirectly,
during your employment or thereafter, disclose or make any use, for your own
benefit or for the benefit of any third party or a business or entity other than
Gateway, of any Confidential Information. The term “Confidential Information”
means all information which is (a) disclosed to or known by you as a consequence
of or through your employment with Gateway and (b) not generally known to
persons, corporations, organizations or others outside Gateway. It includes
things such as technical or non-technical data, formulas, computer programs,
devices, methods, techniques, drawings, processes, methods of manufacture,
financial data, customer specific information, supplier specific information,
cost information, production and sales information, and marketing plans and
strategies. You must limit dissemination of Confidential Information to only
those Gateway employees who have a need to know. You also must return all
Confidential Information and all documents, notes, or physical evidence thereof
to Gateway upon the termination of your employment with Gateway or at Gateway’s
request, whichever occurs first.

 

2. NON-COMPETITION COVENANT (Generally not applicable in California): As a
reasonable measure to assure the non-disclosure of Gateway’s Confidential
Information and to protect Gateway’s customer relationships, you agree that,
during your employment with Gateway and for a period of either one (1) year
following termination of employment or one (1) year following Gateway’s
obtaining injunctive relief to prevent you from violating this covenant,
whichever is later, you will not, directly or indirectly, work for, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or provide consulting or advisory services to, any individual,
partnership, firm, corporation or institution that is a competitor of Gateway.
For purposes of this Agreement, “competitor” shall mean any person or business
entity that, directly, designs, markets, or sells computers, computer related
products and peripherals or computer related services. The above restrictions on
your activities during and after termination of your employment with Gateway
only apply where your activities have the potential to lead to disclosure or
use, inadvertent or otherwise, of Gateway’s Confidential Information as defined
in Paragraph 1 of this Agreement.

 

3.

SCOPE OF NON-COMPETITION AGREEMENT: You acknowledge that Gateway’s business is
national and international in scope, that this Agreement is limited in time and
scope so as to be reasonable and equitable to you and Gateway, and that it will
not prevent you from earning a livelihood should your employment with Gateway
terminate for any reason. You and Gateway agree that it is not your intention to
violate any public policy, statutory rule or regulation, or common law by
entering into this Agreement. Accordingly, if any part of any covenant contained
in Paragraph 2 hereof is determined by a court of competent jurisdiction to be
overly broad, thereby making the covenant unenforceable, the parties agree that
such court shall substitute a reasonable judicially enforceable

 

3



--------------------------------------------------------------------------------

 

limitation in place of the offensive part of the covenant and that, as modified,
the covenant shall be fully enforceable as if set forth herein by the parties
themselves in modified form.

 

4. REMEDIES FOR BREACH OF AGREEMENT: You acknowledge and agree that irreparable
harm would result from your breach of the covenants contained in this Agreement
and that monetary damages alone would not provide adequate relief. Accordingly,
if you breach a covenant of this Agreement, you acknowledge and agree that
injunctive relief in favor of Gateway would be proper. In addition, you agree
that any award of injunctive relief does not preclude Gateway from also seeking
or recovering compensatory or punitive damages that may have resulted from the
breach.

 

5. NON-SOLICITATION: You agree that, during your employment at Gateway and for a
period of one (1) year following termination thereof, you will not, either
directly or indirectly, (i) solicit any of Gateway’s customers; (ii) recruit,
influence, solicit, induce or attempt to induce, or encourage others to recruit,
influence, solicit, or induce, any employee of Gateway to terminate their
employment with, or otherwise cease their relationship with Gateway, in order to
join an entity with which you are affiliated; or (iii) hire any employee of
Gateway as a result of any such recruitment, influence, solicitation,
encouragement, or inducement.

 

6. DISCLOSURE OF INTELLECTUAL PROPERTY: You agree that during your employment,
you will promptly advise Gateway of any and all improvements, inventions,
developments, discoveries, innovations, and other things which may be of
assistance to Gateway, whether patentable or not, including works of authorship
and all ideas, processes, trademarks, service marks, copyrights, formulas,
computer programs, etc., relating to or arising out of any development, service,
or products of, or pertaining in any manner to, the business of Gateway, and
made or conceived by you, alone or with others, while employed by Gateway or
within one (1) year of your termination of employment (collectively
“Intellectual Property”). You acknowledge and understand that patent
applications pursued by you, directly or indirectly, within one (1) year
following your employment with Gateway, will create a rebuttal presumption that
the information, trade secrets, know-how, knowledge, etc. upon which the
technology, inventions, or Intellectual Property is based, relates to, arose
from/during, or in the course of your employment with Gateway.

 

7. ASSIGNMENT OF INTELLECTUAL PROPERTY: You agree that all Intellectual
Property, as defined in Paragraph 6 hereof, except as listed in Attachment “A”,
shall be and remain the sole and exclusive property of Gateway and that you
will, at the request of Gateway and without further consideration, (i) assign to
Gateway or its nominee all right, title and interest in and to any such
Intellectual Property and (ii) do all things reasonably necessary to insure
Gateway’s ownership of such Intellectual Property, including without limitation,
the execution of any necessary documents required to enable Gateway to obtain
patents or copyrights in the United States and foreign countries with respect to
such Intellectual Property. You understand that Gateway does not waive (and
expressly retains) its shop rights, work for hire, implied licenses and other
rights resulting from its employment of you. If, during the course of your
employment with Gateway, you create any original work of authorship fixed in any
tangible form, alone or jointly with others, which comes from your knowledge of
the activities of Gateway gained through your employment with Gateway, such work
shall be deemed a “work for hire” under the copyright laws and shall be owned by
Gateway. You understand that any assignment or release of such works can only be
made by Gateway and, at Gateway’s expense, and that you will do everything
reasonably necessary to enable Gateway to acquire and enforce its rights in such
works.

 

8. NO EMPLOYMENT CONTRACT: This Agreement is not a contract of employment and
does not give you any right to employment for any specific period of time. At
Gateway, employment is at-will. This means that you have the right at any time
to terminate your employment for any reason. It also means that Gateway has the
right to terminate you on the same basis, with or without cause.

 

9. MISCELLANEOUS:

 

  a. This Agreement constitutes the entire agreement between you and Gateway
with respect the subjects covered herein and may not be modified or amended
except by a writing signed by you and Gateway. You acknowledge that by signing
this Agreement, you have not relied on any statements or promises not contained
herein. You further acknowledge that this Agreement supersedes any and all prior
agreements, arrangements, and understandings, whether written or oral, with
respect to the subject matters contained herein.

 

4



--------------------------------------------------------------------------------

  b. The validity, interpretation and legal effect of this Agreement shall be
governed by the laws of the State of Delaware, without regard to its conflict of
law rules.

 

  c. Each provision of this Agreement shall be considered severable and if a
provision is, for any reason, held to be invalid or overbroad, all remaining
provisions shall be enforceable.

 

  d. You agree that Gateway’s failure to enforce the provisions contained in
Paragraph 2 of this Agreement against any other employee does not waive
Gateway’s right to enforce those provisions against you.

 

  e. You agree that upon termination of your employment with Gateway for any
reason, and during the period of time defined by Paragraph 2, you will advise
Gateway of the name and address of your prospective employer at least fourteen
(14) calendar days prior to commencing such employment. You agree to also
provide Gateway, upon request by Gateway, with a detailed description of the
duties and responsibilities of the position with the prospective new employer.
The parties agree that this provision is reasonably necessary under Paragraph 2
of this Agreement.

 

  f. This Agreement shall be binding upon you and your heirs and legal
representatives, and shall inure to the benefit of Gateway and its successors
and assigns.

 

Executed this 26th day of April, 2006 By:   /s/ Richard D. Snyder   Richard D.
Snyder

 

5